    Case 4:18-cv-00615-ALM Document 616 Filed 05/05/20 Page 1 of 1 PageID #: 28945




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     BARBARA MEIER, ET AL.                             §
                                                       §
     v.                                                §   CIVIL ACTION NO. 4:18cv615
                                                       §   JUDGE MAZZANT
     UHS OF DELAWARE, INC., ET AL.
                                                       §

                           ORDER REFERRING CASE TO MEDIATION

           The Court hereby ORDERS that this case be submitted to mediation in accordance with

.   this court’s Mediation Plan. U.S. Magistrate Judge Christine A. Nowak is appointed to mediate

    the case. The parties are instructed to contact Judge Nowak’s chambers (903.893.7667) to discuss

    dates available for mediation.

           IT IS SO ORDERED.
           SIGNED this 5th day of May, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   1
